ARNOLD, V. C. J.
(specially concurring in conclusion). Certain things not at issue here are discussed in the body of the opinion and some immaterial statements are made which are of questionable soundness. Such discussion and immaterial statements can serve no useful purpose but will be, as already demonstrated, confusing in the future. The controlling facts conclusively established and pertinent prin*660ciples of law in this case may be simply stated thus: An appropriation was made for the county assessor’s office ■for salary, mileage, supplies, etc., to enable him to perform the mandatory duties imposed upon him by 68 O. S. A. 1947 Supp. §15.17; the appropriation was exhausted because of insufficiency or unforeseen conditions; the assessor, as it was his duty to do, requested a supplemental appropriation for the purpose indicated; there existed an unencumbered surplus fund on hand far in excess of the amount requested; there were no other requests for appropriations from said fund for the performance of mandatory governmental functions; the amount requested appeared necessary for the purpose sought; the board of county commissioners and the excise board refused to make an appropriation; said boards under the facts had no discretion in the matter; their refusal to make the appropriation requested was arbitrary. In a mandamus action brought in the district court by the assessor to require the making of the appropriation relief was denied. This court, under the facts stated and the circumstance that sufficient time did not exist in which the assessor could procure the relief sought and entitled by other available remedy, will require said boards to perform their mandatory duty in the premises.
I concur in the conclusion.